UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number:0-20892 ATTUNITY LTD (Exact name of registrant as specified in its charter and translation of registrant’s name into English) Israel (Jurisdiction of incorporation or organization) Kfar Netter Industrial Park, Kfar Netter, 40593, Israel (Address of principal executive offices) Dror Harel Elkayam, VP Finance Tel: +972-9-8993000; Fax: +972-9-8993001 Attunity Ltd, Kfar Netter Industrial Park, Kfar Netter, 40593, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares, NIS 0.1 Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 31,571,150 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities act. o Yesx No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. oYesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated FileroNon-Accelerated Filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: x U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board o Other If "Other" has been checked in response to the previous question indicate by check mark which financial statements the registrant has elected to follow: oItem 17o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No -ii- INTRODUCTION Unless indicated otherwise by the context, all references in this annual report to: · “we”, “us”, “our”, “Attunity”, or the “Company” are to Attunity Ltd and its subsidiaries; · “dollars” or “$” are to United States dollars; · “NIS” or “shekel” are to New Israeli Shekels; · the “Companies Law” or the “Israeli Companies Law” are to the Israeli Companies Law, 5759-1999; · the “SEC” are to the United States Securities and Exchange Commission; · “Investors Group” are to a group of investors, which included among others Mr. Shimon Alon, the Chairman of our board of directors and our Chief Executive Officer, Mr. Ron Zuckerman, a member of our board of directors, and Mr. Itzhak (Aki) Ratner, a member of our board of directors and our former Chief Executive Officer. The shareholders agreement among the members of the group expired on March 1, 2007; · "convertible notes" or "convertible promissory notes" are to theconvertible promissory notes we issued to the Investors Group in May 2004; · “Plenus” are to Plenus Technologies Ltd. and its affiliates, a venture capital lender; · “NASDAQ” are to the NASDAQ Global Market or NASDAQ Capital Market; and · “OTCBB” are to theOver-The-Counter Bulletin Board. We have obtained federal trademark registrations for AttunityÒ, Attunity B2BÒ, Attunity ConnectÒ and Attunity InFocusÒ in the United States.Unless indicated otherwise by the context, any other trademarks and trade names appearing in this annual report are owned by their respective holders. Our consolidated financial statements appearing in this annual report are prepared in dollars and in accordance with generally accepted accounting principles in the United States, or U.S. GAAP, and are audited in accordance with the standards of the Public Company Accounting Oversight Board in the United States, or PCAOB. On March 31, 2010, the exchange rate between the NIS and the dollar, as quoted by the Bank of Israel, was NIS 3.713 to $1.00. Unless indicated otherwise by the context, statements in this annual report that provide the dollar equivalent of NIS amounts are based on such exchange rate. Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any registration statement or annual report that we previously filed, you may read the document itself for a complete description of its terms,and the summary included herein is qualified by reference to the full text of the document which is incorporated by reference into this annual report. -iii- CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Except for the historical information contained in this annual report, the statements contained in this annual report are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995, as amended, and other federal securities laws with respect to our business, financial condition and results of operations.Such forward-looking statements reflect our current view with respect to future events and financial results. We urge you to consider that statements which use the terms “anticipate,” “believe,” “expect,” “plan,” “intend,” “estimate,” and similar expressions are intended to identify forward-looking statements.We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, performance, levels of activity, or our achievements, or industry results, to be materially different from any future results, performance, levels of activity, or our achievements, or industry results, expressed or implied by such forward-looking statements. Such forward-looking statements appear in Item 3.D. – “Risk Factors”,Item 4 – “Information on the Company” and Item 5 – “Operating and Financial Review and Prospects”, including but not limited to statements, if any, about our expected revenues or performance, as well as elsewhere in this annual report. The forward-looking statements contained in this annual report are subject to risks and uncertainties, including those discussed under Item 3.D. – “Risk Factors” and in our other filings with the SEC.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Except as required by applicable law, including the securities laws of the United States, we undertake no obligation to publicly release any update or revision to any forward-looking statements to reflect new information, future events or circumstances, or otherwise after the date hereof. -iv- TABLE OF CONTENTS PART I 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 A. Selected Financial Data 1 B. Capitalization and Indebtedness 2 C. Reasons for the Offer and Use of Proceeds 2 D. Risk Factors 2 ITEM 4. INFORMATION ON THE COMPANY 14 A. History and Development of the Company 14 B. Business Overview 15 C. Organizational Structure 24 D. Property, Plants and Equipment 24 ITEM 4A. UNRESOLVED STAFF COMMENTS 24 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 25 A. Operating Results 25 B. Liquidity and Capital Resources 33 C. Research and Development, Patents and Licenses 35 D. Trend Information 36 E. Off-Balance Sheet Arrangements 36 F. Tabular Disclosure of Contractual Obligations 36 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 37 A. Directors and Senior Management 37 B. Compensation 39 C. Board Practices 41 D. Employees 47 E. Share Ownership 48 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 50 A. Major Shareholders 50 B. Related Party Transactions 52 ITEM 8. FINANCIAL INFORMATION 53 A. Consolidated Statements and Other Financial Information 53 B. Significant Changes 53 ITEM 9. THE OFFER AND LISTING 53 A. Offer and Listing Details 53 B. Plan of Distribution 54 C. Markets 54 D. Selling Shareholders 55 E. Dilution 55 F. Expense of the Issue 55 ITEM 10. ADDITIONAL INFORMATION 55 A. Share Capital 55 B. Memorandum and Articles of Association 55 C. Material Contracts 59 D. Exchange Controls 61 E. Taxation 62 F. Dividends and Paying Agents 72 G. Statement by Experts 73 H. Documents on Display 73 I. Subsidiary Information 73 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKS 73 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 74 PART II 74 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 74 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 74 ITEM 15T. CONTROLS AND PROCEDURES 74 ITEM 16. [RESERVED] 74 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 75 ITEM 16B. CODE OF ETHICS 76 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 76 ITEM 16D. EXEMPTIONS FROM THE LISTING REQUIREMENTS AND STANDARDS FOR AUDIT COMMITTEES 77 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 77 PART III 77 ITEM 17 FINANCIAL STATEMENTS 77 ITEM 18. FINANCIAL STATEMENTS 77 ITEM 19. EXHIBITS 78 SIGNATURES 79 -vi- PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3.KEY INFORMATION A.Selected Financial Data The following selected consolidated statements of operations data for the years ended December 31, 2009, 2008 and 2007 and the selected consolidated balance sheet data as of December31, 2009 and 2008, which have been prepared in accordance with U.S. GAAP, are derived from our audited consolidated financial statements set forth elsewhere in this annual report.The selected consolidated statements of operations data for the years ended December 31, 2006 and 2005 and the selected consolidated balance sheet data as of December 31, 2007, 2006 and 2005, which have also been prepared in accordance with U.S. GAAP, have been derived from audited consolidated financial statements not included in this annual report. The selected consolidated financial data set forth below should be read in conjunction with, and are qualified by reference to, Item 5 - “Operating and Financial Review and Prospects” and our consolidated financial statements and notes thereto and the other financial information appearing elsewhere in this annual report. Balance Sheet Data: December 31, (U.S. dollars in thousands) Working capital (deficiency) $ ) $ ) $ ) $ $ ) Total assets Current Maturities of long term debts Short-term convertible debt, including current maturities of long-term convertible debt 18 41 Long-term debt, less current maturities 23 7 Warrants and bifurcated conversion feature, presented at fair value - Shareholders’ equity Paid in capital 103,924 102,772 93,355 1 Income Statement Data: Year ended December 31, 2008 (*) 2007 (*) 2006 (*) 2005 (*) (U.S. dollars in thousands, except per share data) Revenues $ Cost of revenues Research and development costs, net (1) Selling and marketing expenses General and administrative expenses Restructuring and termination costs - Liquidated damages related to January 2005 financing Total operating expenses Operating loss ) Financial expenses, net ) Other income (expenses) 10 ) 15 ) loss before taxes on income ) Income taxes 28 60 Loss from continued operations ) Loss from discontinued operations ) Net loss ) ) $ ) $ ) $ ) Basic and diluted net loss per share from continuing operations $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss per share from discontinued operations $ $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) $ Number of shares used to compute basic and diluted loss per share · Total research and development costs are offset in part by capitalization of certain computer software development costs. See Note 2i and Note 5 to our consolidated financial statements included elsewhere in this annual report and the discussion under Item 5A-Operating Results-Critical Accounting Policies. (*) Adjusted retroactively to correct immaterial misstatement related to unpaid tax and social benefits. See Note 12 to our consolidated financial statements included elsewhere in this annual report. B.Capitalization and Indebtedness Not applicable. C.Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors The following risk factors, among others, could in the future affect our actual results of operations and could cause our actual results to differ materially from those expressed in forward-looking statements made by us. These forward-looking statements are based on current expectations and we assume no obligation to update this information.Before you decide to buy, hold, or sell our ordinary shares, you should carefully consider the risks described below, in addition to the other information contained elsewhere in this annual report. The following risk factors are not the only risk factors facing our company. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business. Our business, financial condition and results of operation could be seriously harmed if any of the events underlying any of these risks or uncertainties actually occurs. In that event, the price for our ordinary shares could decline, and you may lose all or part of your investment. 2 Risk Factors Relating to Our Business We have a history of operating losses and may not achieve or sustain profitability in the future. We incurred an operating loss in the fiscal year ended December 31, 2009 and in the five preceding years. There can be no assurance that we will be able to achieve or sustain profitable operations in the future. Even if we maintain profitability, we cannot assure that future net income will offset our cumulative losses which, as of December 31, 2009, were approximately $100.5 million. We may need to raise additional capital in the future, which may not be available to us. We had cash and cash equivalents of approximately $1.4 million as of December 31, 2009 and approximately $1.6 million as of March 31, 2010 and current maturities of long term loans of $1.3M. Although we anticipate that our existing capital resources will be adequate to satisfy our working capital and capital expenditure requirements until at least March 2011, we may need to raise additional funds in the future in order to satisfy our future working capital and capital expenditure requirements. There is no assurance that we will be able to obtain additional funds on a timely basis, on acceptable terms or at all. If we cannot raise needed funds on acceptable terms, we may be required to delay, scale back or eliminate some aspects of our operations and we may not be able to: · develop new products; · enhance our existing products; · remain current with evolving industry standards; · expand our sales and marketing programs; · take advantage of future opportunities; or · respond to competitive pressures or unanticipated requirements. If additional funds are raised through the issuance of equity securities, the percentage ownership of then current shareholders would be diluted. We depend on strategic relationships and our revenues may be reduced if such relationships are not successful or terminated. Our products and services are sold through both direct and indirect channels, including distributors, value-added resellers, or VAR, and original equipment manufacturers, or OEM, partners. Specifically, we rely on strategic relationships with OEM partners and resellers to sell our products and services and these relationships may account for a larger portion of our revenues in the future. Typically, these parties are not obligated to sell any of our products. Any failure of these relationships to market our products effectively or generate significant revenues for us, a termination of any of these relationships, or if we are unable to form additional strategic alliances in the future that will prove beneficial to us, could harm our operations and profitability. 3 Severe global economic conditions may materially adversely affect our business. Our business and financial condition are substantially affected by global economic conditions. Starting in late 2008 and lasting through much of 2009, a steep downturn in the global economy sparked by uncertainty in credit markets and deteriorating consumer confidence, reduced technology spending by many organizations. Although the global economy showed signs of recovery by the end of 2009, should the economic slowdown resume, it may cause our customers to reduce or postpone their technology spending significantly, which could result in reductions in sales of our products, longer sales cycles, slower adoption of new technologies and increased price competition, which would have a material adverse effect on our business, operating results and financial condition. Our freedom to operate our business is limited as a result of certain restrictive covenants contained in our credit facilities. Our loan agreement with Plenus, as amended, or the Plenus loan, as well as the terms of our outstanding convertible promissory notes, as amended, contain a number of restrictive covenants that limit our operating flexibility. These covenants include, among other things, limitations on liens, on the incurrence of indebtedness, on the provision of loans and guarantees and on acquisitions, dispositions of assets, changes in the general nature of our business and distribution of dividends. Such obligations may hinder our future operations or the manner in which we operate our business, which could have a material adverse effect on our business, financial condition or results of operations. Our operating results fluctuate significantly and are affected by seasonally. Our quarterly results have fluctuated significantly in the past and are likely to fluctuate significantly in the future.Our future operating results will depend on many factors, including, but not limited to, the following: · the size and timing of significant orders and their fulfillment; · demand for our products; · seasonal trends and general domestic and international economic and political conditions, among others; · changes in our pricing policies or those of our competitors; · the number, timing and significance of product enhancements; · new product announcements by us and our competitors; · our ability to successfully market newly acquired products and technologies; · our ability to develop, introduce and market new and enhanced products on a timely basis; · changes in the level of our operating expenses; · budgeting cycles of our customers; 4 · customer order deferrals in anticipation of enhancements or new products that we or our competitors offer; · product life cycles; · software bugs and other product quality problems; · personnel changes; · changes in our strategy; · currency exchange rate fluctuations and economic conditions in the geographic areas where we operate; and · the inherent uncertainty in marketing new products or technologies. Due to the foregoing factors, quarterly revenues and operating results are difficult to forecast, and it is likely that our future operating results will be affected by these or other factors. Revenues are also difficult to forecast because our sales cycle, from initial evaluation to purchase, is lengthy and varies substantially from customer to customer.In light of the foregoing, we cannot predict revenues for any future quarter with any significant degree of accuracy and period-to-period comparisons of our operating results may not necessarily be meaningful. We have often recognized a substantial portion of our revenues in the first quarter and in the last quarter of the year and in the last month, or even weeks or days, of a quarter.Our expense levels are relatively fixed in the short term.If revenue levels fall below expectations, our quarterly results are likely to be disproportionately adversely affected because a proportionately smaller amount of our expenses varies with our revenues. Our operating results reflect seasonal trends and we expect to continue to be affected by such trends in the future, primarily in the third quarter ending September 30, when we expect to continue to experience relatively lower sales mainly as a result of reduced sales activity during the summer months. Due to the foregoing factors, in some future quarter our operating results may be below the expectations of public market analysts and investors.In such event, it is likely that the price of our ordinary shares would be materially adversely affected. Declines in our share price or operating performance could result in a future impairment of our goodwill or long-lived assets. In accordance with applicable accounting principles and relevant guidance published from time to time, we assess potential impairments to goodwill annually and when there is evidence that events or changes in circumstances indicate that an impairment condition may exist. We also assess potential impairments to our long-lived assets, including property and equipment and capitalized software, when there is evidence that events or changes in circumstances indicate that the carrying value may not be recoverable. In the current capital market downturn, our share price, and consequently our market capitalization, have declined and may decline further in the future. If the value of our market capitalization falls below the value of our shareholders' equity, or actual results of operation materially differ from our expectations, it might require us to recognize an impairment loss of goodwill or long lived assets. Consequently, our future results could be adversely affected by changes in events and circumstances that would result in the event of such impairments. 5 We are subject to risks associated with international operations. We are based in Israel and generate a large portion of our sales outside the United States.Our sales outside of the United States accounted for 37.9%, 38.2% and 38.4% of our total revenues for the years ended December 31, 2009, 2008 and 2007, respectively. Although we commit significant management time and financial resources to developing direct and indirect international sales and support channels, we cannot be certain that we will be able to maintain or increase international market demand for our products. To the extent that we cannot do so in a timely manner, our business, operating results and financial condition may be adversely affected. As we conduct business globally, our future results could also be adversely affected by a variety of uncontrollable and changing factors and inherent risks, including the following: · the impact of the recessionary environments in multiple foreign markets; · longer receivables collection periods and greater difficulty in accounts receivable collection; · unexpected changes in regulatory requirements; · difficulties and costs of staffing and managing foreign operations; · reduced protection for intellectual property rights in some countries; · potential tax consequences; and · political and economic instability. We cannot be certain that we, our distributors or our resellers will be able to sustain or increase revenues from international operations or that the foregoing factors will not have a material adverse effect on our future revenues and, as a result, on our business, operating results and financial condition. We are subject to risks relating to proprietary rights and risks of infringement. We are dependent upon our proprietary software technology and we rely primarily on a combination of copyright and trademark laws, trade secrets, confidentiality procedures and contractual provisions to protect our proprietary rights.Except for our federal trademark registrations for AttunityÒ, Attunity B2BÒ, Attunity ConnectÒ and Attunity InFocusÒ in the United States, we do not have any trademark, patent or copyright registrations.To protect our software, documentation and other written materials, we rely on trade secret and copyright laws, which afford only limited protection.It is possible that others will develop technologies that are similar or superior to our technology.Despite our efforts to protect our proprietary rights, unauthorized parties may attempt to copy aspects of our products or to obtain and use information that we regard as proprietary.It is difficult to police the unauthorized use of products in our field, and we expect software piracy to be a persistent problem, although we are unable to determine the extent to which piracy of our software products exists.In addition, the laws of some foreign countries do not protect our proprietary rights as fully as do the laws of the United States.We cannot be certain that our means of protecting our proprietary rights in the United States or abroad will be adequate or that our competition will not independently develop similar technology. We are not aware that we have infringed any proprietary rights of third parties.It is possible, however, that third parties will claim that we have infringed upon their intellectual property rights.We believe that software product developers will increasingly be subject to infringement claims as the number of products and competitors in our industry segment grows and the functionality of products in different industry segments overlaps.It would be time consuming for us to defend any such claims, with or without merit, and any such claims could: 6 · result in costly litigation; · divert management’s attention and resources; · cause product shipment delays; and · require us to enter into royalty or licensing agreements.Such royalty or licensing agreements, if required, may not be available on terms acceptable to us, if at all. If there is a successful claim of infringement against us and we are not able to license the infringed or similar technology or other intellectual property, our business, operating results and financial condition would be materially adversely affected. A significantportion of our revenues are dependent on maintenance payments from customers using our legacy products. Approximately 10.0%, 11.4% and 12.4% of our total revenues in the years ended December 31, 2009, 2008 and 2007, respectively, were derived from annual maintenance fees made by customers who use our legacy software products.In 2009, 2008 and 2007, these revenues on a consolidated basis totaled $0.9 million, $1.3 million and $1.5 million, respectively. Some of these customers may replace these legacy products with more advanced products from other vendors and, as a result, discontinue use of these products, which, in turn, would result in a reduction in our maintenance revenues and adversely affect our operating results. We must develop new products as well as enhancements and new features to existing products to remain competitive and our future growth will depend upon market acceptance of our products. We compete in a market that is characterized by technological changes and improvements and frequent new product introductions and enhancements.The introduction of new technologies and products could render existing products and services obsolete and unmarketable and could exert price pressures on our products and services.Any future success and our future growth will depend upon our ability to address the increasingly sophisticated needs of our customers by, among others: · supporting existing and emerging hardware, software, databases and networking platforms; · developing and introducing new and enhanced applications that keep pace with such technological developments, emerging new markets and changing customer requirements; and · gaining and consecutively increasing market acceptance of our products. We are currently developing new products as well as enhancements and new features to our existing products. We may not be able to successfully complete the development and market introduction of new products or product enhancements or new features.If we fail to develop and deploy new products and product enhancements or features on a timely basis or if we fail to gain market acceptance of our new products, our revenues will decline and we may lose market share to our competitors. For example, in December 2005, we launched Attunity InFocus, and, to date, following investments in developing and marketing of this product, we have not been successful in generating strong demand for this product and, as a result, we are no longer selling this product.We now focus our efforts on the sale and marketing of our other products, including the new Attunity Data Replication, our Operational Data Replication (ODR) solution, and believe that successful positioning of our products is a critical factor in our ability to achieve growth. 7 If our products are unable to interoperate with hardware and software technologies developed and maintained by third parties that are not within our control, our ability to develop and sell our products to our customers could be adversely affected, which would result in harm to our business and operating results. Our products are designed to interoperate with and provide access to a wide range of third-party developed and maintained hardware and software technologies, which are used by our customers. The future design and development plans of the third parties that maintain these technologies are not within our control and may not be in line with our future product development plans. We may also rely on such third parties, particularly certain third-party developers of database and application software products, to provide us with access to these technologies so that we can properly test and develop our products to interoperate with the third-party technologies. These third parties may in the future refuse or otherwise be unable to provide us with the necessary access to their technologies. In addition, these third parties may decide to design or develop their technologies in a manner that would not be interoperable with our own. If any of the situations described above were to occur, we would not be able to continue to market our products as interoperable with such third-party hardware and software, which could adversely affect our ability to successfully sell our products to our customers. Our products have a lengthy sales cycle. Our customers typically use our products to deploy applications that are critical to their business. As a result, the licensing and implementation of our products generally involves a significant commitment of attention and resources by prospective customers.Because of the long approval process that typically accompanies strategic initiatives or capital expenditures by companies, our sales process is often delayed, with little or no control over any delays encountered by us.Our sales cycle can be further extended for sales made through third party distributors.We cannot control such delays and cannot control the timing of sales cycles or our sales revenue, especially in light of the current global economic recession. Delay in the sales cycle of our products could result in significant fluctuations in our quarterly operating results. Our products may contain defects that may be costly to correct, delay market acceptance of our products, harm our reputation and expose us to litigation. Despite testing by us, errors may be found in our software products.If defects are discovered, we may not be able to successfully correct them in a timely manner, or at all.Defects and failures in our products could result in a loss of, or delay in, market acceptance of our products and could damage our reputation.Although our standard license agreement with our customers contains provisions designed to limit our exposure to potential product liability claims, it is possible that these provisions may not be effective or enforceable under the laws of some jurisdictions, and we could fail to realize revenues and suffer damage to our reputation as a result of, or in defense of, a substantial claim. The loss of the services of our key personnel would negatively affect our business. Our future success depends to a large extent on the continued services of our senior management and key personnel, including, in particular, Mr. Alon, our Chairman of the board of directors and Chief Executive Officer.Any loss of the services of members of our senior management or other key personnel, and especially those of Mr. Alon, would adversely affect our business. Our business and operating results may be adversely affected by competition, including as a result of consolidation of our competitors. The markets for our software products are fragmented and intensely competitive. Competition in the industry is generally based on product performance, depth of product line, technical support and price. We compete both with international and local software providers, many of whom have significantly greater financial, technical and marketing resources than us. We anticipate continued growth and competition in the software products market. In the past few years, we have identified a trend of consolidation in the software industry in general, and in the real-time data integration and event capture market in particular.A recent example of this trend is Oracle's acquisition of Golden Gate Software (July 2009). Consolidation and mergers in our market may resultin stronger competition by larger companies that threaten our market positioning. Our existing and potential competitors, such as IBM, Informatica Corporation,iWay software andOracle (following the acquisition of Golden Gate)who compete with our connectivity and change data capture, or CDC, product offerings, may be able to develop software products and services that are as effective as, or more effective or easier to use than those offered by us.Such existing and potential competitors may also enjoy substantial advantages over us in terms of research and development expertise, manufacturing efficiency, name recognition, sales and marketing expertise and distribution channels, as well as financial resources.There can be no assurance that we will be able to compete successfully against current or future competitors or that competition will not have a material adverse effect on our future revenues and, consequently, on our business, operating results and financial condition. 8 Although our internal control over financial reporting was considered effective as of December 31, 2009, there is no assurance that our internal control over financial reporting will continue to be effective in the future, which could result in our financial statements being unreliable, government investigation or loss of investor confidence in our financial reports. The Sarbanes-Oxley Act of 2002 imposes certain duties on us. Our efforts to comply with the management assessment requirements of Section 404(a), which applied to us for the first time in 2007, have resulted in an increase of our general and administrative expenses and a devotion of management time and attention to compliance activities, and we expect these efforts to require the continued commitment of significant resources. If we fail to maintain the adequacy of our internal controls, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal control over financial reporting. We may also identify material weaknesses or significant deficiencies in our internal control over financial reporting. In addition, our internal control over financial reporting has not yet been audited by our independent registered public accounting firm. In the future, if we are unable to assert that our internal controls are effective, our investors could lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. Failure to maintain effective internal control over financial reporting could also result in investigation or sanctions by regulatory authorities. Risk Factors Relating to Our Ordinary Shares The limited market for our shares may reduce their liquidity and make our stock price more volatile. You may have difficulty selling your shares. In February 2008, our ordinary shares were delisted from the NASDAQ Capital Market and, effective February 26, 2008, they are quoted on the OTCBB, an electronic quotation medium regulated by the Financial Industry Regulatory Authority.Securities traded on the OTCBB typically have low trading volumes. Market fluctuations and volatility, as well as general economic, market and political conditions, could reduce our share price. As a result, there may be only a limited public market for our ordinary shares, and it may be more difficult to dispose of or to obtain accurate quotations as to the market value of our ordinary shares. In addition, unlike NASDAQ and the various international stock exchanges, there are no corporate governance requirements imposed on OTCBB-traded companies. Our ordinary shares may become subject to the “Penny Stock” rules of the SEC if our assets decrease significantly, and the trading market in our ordinary shares is limited. This makes transactions in your ordinary shares cumbersome and may reduce the value of your shares. The SEC has adopted Rule 3a51-1 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, Rule 15g-9 requires: · that a broker or dealer approve a person's account for transactions in penny stocks; and · the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: · obtain financial information and investment experience objectives of the person; and · make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. 9 The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written statement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our ordinary shares and cause a decline in its market value. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Our share price has been volatile in the past and may decline in the future. Our ordinary shares have experienced significant market price and volume fluctuations in the past and may experience significant market price and volume fluctuations in the future in response to factors such as the following, some of which are beyond our control: · quarterly variations in our operating results; · operating results that vary from the expectations of securities analysts and investors; · changes in expectations as to our future financial performance and cash position, including financial estimates by securities analysts and investors; · announcements of technological innovations or new products by us or our competitors; · announcements by us or our competitors of significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; · changes in the status of our intellectual property rights; · announcements by third parties of significant claims or proceedings against us; · additions or departures of key personnel; and · future sales of our ordinary shares. Domestic and international stock markets and electronic trading platforms often experience extreme price and volume fluctuations.Market fluctuations, as well as general political and economic conditions, such as a recession or interest rate or currency rate fluctuations or political events or hostilities in or surrounding Israel, could also adversely affect the price of our ordinary shares. 10 Provisions of our loan agreement with Plenus may make an acquisition of us more costly or difficult, which could depress the price of our shares. Our loan agreement with Plenus requires us to prepay the full outstanding loan amount (currently, $1.8 million) in the event we undergo a change of control, including equity financings in which we raise $15 million or more. In addition, if, during the period between March 19, 2009 and March 18, 2014, we enter into a Fundamental Transaction, which is defined to include a sale through a merger, selling all or substantially all of our assets, or a transaction in which a person or entity acquires more than 50% of our outstanding shares, then, without derogating from the obligation to repay the outstanding loan, we will be required to pay an additional amount to Plenus equal to, in general, the higher of (1) 15% of the outstanding loan amount, and (2) 15% of the aggregate proceeds payable to our shareholders or us in connection with such Fundamental Transaction. Alternatively, if our consolidated revenues for 2012 are equal to, or exceed, $18 million, Plenus will be entitled, in lieu of the payment upon a Fundamental Transaction described above, to receive an amount equal to the higher of (1) 15% of such revenues and (2) $1.5 million. As a result, an acquisition of our company that triggers the said payments will be more costly to a potential acquirer and these provisions, taken as a whole, may have the effect of making an acquisition of our company more difficult.These provisions could also cause our ordinary shares to trade at prices below the price for which third parties might be willing to pay to gain control of us. Our directors and executive officers own a substantial percentage of our ordinary shares. As of March 15, 2010, our directors and executive officers beneficially own approximately 28.6% of our outstanding ordinary shares. As a result, if these shareholders acted together, they could exert significant influence on the election of our directors and on decisions by our shareholders on matters submitted to shareholder vote, including mergers, consolidations and the sale of all or substantially all of our assets. This concentration of ownership of our ordinary shares could delay or prevent proxy contests, mergers, tender offers, or other purchases of our ordinary shares that might otherwise give our shareholders the opportunity to realize a premium over the then-prevailing market price for our ordinary shares.This concentration of ownership may also adversely affect our share price. Issuance of a significant amount of additional ordinary shares on exercise or conversion of outstanding warrants and convertible notes and/or substantial future sales of our ordinary shares may depress our share price. As of March 15, 2010, we had approximately 31.6 million ordinary shares issued and outstandingand approximately 13.7 million of additional ordinary shares which are issuable upon exercise of outstanding employee options, warrants and rights to subscribe for shares and the conversion of convertible notes. The issuance of a significant amount of additional ordinary shares on account of these outstanding securities will dilute our current shareholders’ holdings and may depress our share price. In addition, if our shareholders sell substantial amounts of our ordinary shares, including shares issuable upon the exercise or conversion of outstanding warrants, rights to subscribe for shares, convertible notes or employee options, or if the perception exists that our shareholders may sell a substantial number of our ordinary shares, we cannot foresee the impact of any potential sales on the market price of these additional ordinary shares, but it is possible that the market price of our ordinary shares would be adversely affected. Any substantial sales of our shares in the public market might also make it more difficult for us to sell equity or equity related securities in the future at a time and on terms we deem appropriate.Even if a substantial number of sales do not occur, the mere existence of this “market overhang” could have a negative impact on the market for, and the market price of, our ordinary shares. We do not intend to pay cash dividends. Our policy is to retain earnings for use in our business.We have never declared or paid cash dividends, and we do not anticipate paying cash dividends in the foreseeable future. 11 Risk Factors Relating to Our Operations in Israel Security, political and economic instability in Israel may harm our business. We are incorporated under the laws of the State of Israel, and our principal offices and research and development facilities are located in Israel. Accordingly, security, political and economic conditions in Israel directly affect our business. Over the past several decades, a number of armed conflicts have taken place between Israel and its Arab neighbors and a state of hostility, varying in degree and intensity, has led to security and economic problems for Israel. Since late 2000, there has been a high level of violence between Israel and the Palestinians which has strained Israel’s relationship with its Arab citizens, Arab countries and, to some extent, with other countries around the world. The election in 2006 of representatives of the Hamas movement to a majority of the seats in the Palestinian Legislative Council and its subsequent seizure of control of the Gaza striphavecreated additional unrest and uncertainty in the region. Further, in the summer of 2006, Israel engaged in a war with Hezbollah, a Lebanese Islamist Shiite militia group, which involved thousands of missile strikes and disrupted most day-to-day civilian activity in northern Israel. Since June 2007, thousands of missiles have been fired from Gaza at population centers in southern Israel, leading to an armed conflict between Israel and the Hamas in January 2009. In addition, Iran has threatened to attack Israel and is widely believed to be developing nuclear weapons.Any armed conflicts or political instability in the region, including acts of terrorism or any other hostilities involving or threatening Israel, would likely negatively affect business conditions and could make it more difficult for us to conduct our operations in Israel, which could increase our costs and adversely affect our financial results. Our results of operations may be negatively affected by the obligation of personnel to perform military service. Some of our employees in Israel are obligated to perform military reserve duty annually. They may also be further subject to being called to active duty at any time under emergency circumstances.Our operations could be disrupted by the absence for a significant period of one or more of our executive officers, key employees or a significant number of other employees due to military service, and any disruption in our operations would harm our business.The full impact on our workforce or business if some of our executive officers and employees are called upon to perform military service, especially in times of national emergency, is difficult to predict. Our financial results may be adversely affected by currency fluctuations and inflation. Since we report our financial results in dollars, fluctuations in rates of exchange between the dollar and non-dollar currencies may have a material adverse affect on our results of operations.We generate a majority of our revenues in dollars or in dollar-linked currencies, but some of our revenues are generated in other currencies such as the NIS, the British Pound Sterling and the Hong-Kong Dollar. As a result, some of our financial assets are denominated in these currencies, and fluctuations in these currencies could adversely affect our financial results. If we were to determine that it was in our best interests to enter into any hedging transactions in the future, there can be no assurance that we will be able to do so or that such transactions, if entered into, will materially reduce the effect of fluctuations in foreign currency exchange rates on our results of operations.In addition, if, for any reason, exchange or price controls or other restrictions on the conversion of foreign currencies into NIS were imposed, our business could be adversely affected.Although exposure to currency fluctuations to date has not had a material adverse effect on our business, there can be no assurance such fluctuations in the future will not have a material adverse effect on revenues from international sales and, consequently our business, operating results and financial condition. Our operations could also be adversely affected if we are unable to guard against currency fluctuations in the future.We do not currently engage in any currency hedging transactions intended to reduce the effect of fluctuations in foreign currency exchange rates on our results of operations.We cannot guarantee that we will enter into such transactions in the future or that such measures will adequately protect us from serious harm due to the impact of inflation in Israel. 12 We cannot guarantee continuation of government programs and tax benefits. We are eligible to receive, and may in the future utilize, certain tax benefits under Israeli governmental programs.To remain eligible for these tax benefits, we must continue to meet certain conditions, including making some specified investments in fixed assets. If we fail to comply with these conditions in the future, the benefits we could receive may be canceled.We cannot guarantee that these programs and tax benefits will be continued in the future, at their current levels or at all.If these programs and tax benefits are ended, our business, financial condition and results of operations could be negatively affected. Because we received grants from the Israeli Office of the Chief Scientist, we are subject to ongoing restrictions. We received royalty-bearing grants from the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor, or the Chief Scientist, for research and development programs that meet specified criteria. Since December 31, 2006, we have no further obligation to pay royalties to the Chief Scientist in respect of sales of our products. However, the terms of the Chief Scientist’s grants limit our ability to transfer know-how developed under an approved research and development program outside of Israel, regardless of whether the royalties were fully paid. In addition, any non-Israeli citizen, resident or entity that, among other things, becomes a holder of 5% or more of our share capital or voting rights, is entitled to appoint one or more of our directors or our chief executive officer, serves as a director of our company or as our chief executive officer, is generally required to notify the same to the Chief Scientist and to undertake to observe the law governing the grant programs of the Chief Scientist, the principal restrictions of which are the transferability limits described above. It may be difficult to enforce a U.S.judgment against our officers, our directors and us or to assert U.S.securities law claims in Israel. We are incorporated under the laws of the State of Israel. Service of process upon us, our Israeli subsidiaries and our directors and officers, substantially all of whom reside outside the United States, may be difficult to obtain within the United States.Furthermore, because the majority of our assets and investments, and substantially all of our directors and officers are located outside the United States, any judgment obtained in the United States against us or any of them may not be collectible within the United States. We have been advised by our legal counsel in Israel that it may be difficult to assert U.S.securities law claims in original actions instituted in Israel. Israeli courts may refuse to hear a claim based on a violation of U.S.securities laws because Israel is not the most appropriate forum to bring such a claim. In addition, even if an Israeli court agrees to hear a claim, it may determine that Israeli law and not U.S.law is applicable to the claim. If U.S.law is found to be applicable, the content of applicable U.S.law must be proved as a fact, which can be a time-consuming and costly process. Certain matters of procedure will also be governed by Israeli law. There is little binding case law in Israel addressing these matters. 13 Subject to specified time limitations and legal procedures, under the rules of private international law currently prevailing in Israel, Israeli courts may enforce a U.S. final judgment in a civil matter, including judgments based upon the civil liability provisions of the U.S.securities laws and including a monetary or compensatory judgment in a non-civil matter, provided that: · the judgment is enforceable in the state in which it was given; · adequate service of process has been effected and the defendant has had a reasonable opportunity to present his arguments and evidence; · the judgment and its enforcement are not contrary to the law, public policy, security or sovereignty of the State of Israel; · the judgment was not obtained by fraud and does not conflict with any other valid judgment in the same matter between the same parties; and · an action between the same parties in the same matter is not pending in any Israeli court at the time the lawsuit is instituted in the U.S. court. Provisions of Israeli law may delay, prevent or make difficult an acquisition of us, which could prevent a change of control and therefore depress the price of our shares. Provisions of Israeli corporate and tax law may have the effect of delaying, preventing or making an acquisition of our company more difficult. For example, under the Companies Law, upon the request of a creditor of either party to a proposed merger, the court may delay or prevent the merger if it concludes that there exists a reasonable concern that as a result of the merger the surviving company will be unable to satisfy the obligations of any of the parties to the merger. These provisions could cause our ordinary shares to trade at prices below the price for which third parties might be willing to pay to gain control of us.Third parties who are otherwise willing to pay a premium over prevailing market prices to gain control of us may be unable or unwilling to do so because of these provisions of Israeli law. See Item 10B. “Additional Information — Memorandum and Articles of Association — Provisions Restricting Change in Control of Our Company.” Free trade agreements between Israel and the United States and the European Union may be terminated or changed. Israel has the benefit of a free trade agreement with the United States which, generally, permits tariff-free access into the United States for products produced by us in Israel.In addition, as a result of an agreement entered into by Israel with the European Union, or the EU, and countries remaining in the European Free Trade Association, or EFTA, the EU and EFTA have abolished customs duties on Israeli industrial products.There can be no assurance that these agreements will not be terminated, changed, amended or otherwise declared non-applicable to all or some of our Israeli operations, and accordingly, materially harm our businesses. ITEM 4.INFORMATION ON THE COMPANY A.History and Development of the Company Corporate History and Details We were incorporated under the laws of the State of Israel in 1988 as I.S.G. Software Industries Ltd. and our legal form is a company limited by shares.We changed our name to ISG International Software Group Ltd. in 1992 and we changed our name to Attunity Ltd in October 2000. Our executive headquarters are located at Kfar Netter Industrial Park, POB 3787, Kfar Netter 40593, Israel, telephone number (972) 9-899-3000. Our United States-based subsidiary, Attunity Inc., maintains its principal offices at 70 Blanchard Road, Burlington, Massachusetts 01803, telephone number (781) 213-5200.Our address on the Internet is http://www.attunity.com. The information on our website is not incorporated by reference into this annual report. We are a leading provider of real-time data integration and event capture software, helping organizations optimize the availability, performance, use and lifetime of their information assets. 14 We began operations in 1989 and when we went public in December 1992, our principal products were the APT product family of software productivity tools, comprised of the APTuser - a production report generator and APTools - a comprehensive software development system.In 1993, we acquired Meyad Computers Company (1991) Ltd. (now known as Attunity Software Services (1991) Ltd.) which owned Mancal 2000 - a financial and logistic application software package. In 1994, we acquired Cortex Inc., which owned CorVision - an application generator for enterprise applications. In 1996, we released Attunity ConnectÒ - a universal data and application access product. In 2004, we released Attunity Federate- a virtual data federation, which is also commonly referred to as Enterprise Information Integration (EII), and Attunity Stream- a change-data-capture technology for streaming and capturing just the changes from one data source to another. In 2005, we released Attunity InFocus – a software platform for workplace - focused composite applications which, as of 2009, we no longer offer. In 2009, we released Attunity Operational Data Replication or ODR– a product that allows the transfer and synchronization of data between heterogeneous databases. Recent Business Developments In March 2009, we amended the loan agreement with Plenus, such that, among other things, our repayment of the $2 million loan amount, or the Plenus loan, commenced in February 2010 rather than in March 2009. In May 2009, we completed a rights offering to our shareholders with total gross proceeds of approximately $600,000 (excluding offering expenses and the conversion of approximately $400,000 of a short-term convertible loan). In March 2010, we entered into an extension agreement with the Investor’s Group, whereby the maturity date of our convertible notes will be extended from November 4, 2010, such that the aggregate principal amount will become due and payable in six equal installments of $333,333, on each of the following dates: (1) November 4, 2010; (2) February 4, 2011; (3) May 4, 2011; (4) August 4, 2011; (5) November 4, 2011; and (6) February 4, 2012. For additional details about the Plenus loan, the rights offering, the extension agreement and other principal financing activities, see Item 5B "Liquidity and Capital Resources - Principal Financing Activities." Principal Capital Expenditure and Divestitures During 2009, our capital expenditures totaled approximately $19,000 (compared to $38,000 during 2008 and $112,000 during 2007), most of which was used for purchase and license of computers and software.Other than future capital expenditures of the types and consistent with the amounts described above, we have no significant capital expenditures in progress. B.Business Overview Overview We have been delivering software solutions to organizations around the world for nearly twenty years and we are now a leading provider of software for real-time data integration and event capture, helping organizations optimize the availability, performance, use and lifetime of their information assets. Our software solutions provide the means for organizations to quickly and effectively integrate and simplify cross-system access for applications and projects such as data warehousing, business intelligence, application synchronization, legacy migration and event processing. Our products form a comprehensive suite of software infrastructure that is designed to reduce the complexity of today’s information systems and enable them to be accessible for real-time and event-driven applications. Our software includes products for real-time data and application integration, changing data and business event capture. 15 Our software offering currently consists of the following product lines: · Attunity ConnectÒ - Attunity Connect is a suite of pre-built software adapters that provide access, connect-ability and integration to various data sources or applications, including those on mainframes, enterprises, legacy and proprietary sources, as well as Windows and Unix. It is designed to provide seamless access to any data or application, irrespective of the underlying applications that need access. · Attunity Federate™ - Attunity Federate provides Enterprise Information Integration (EII) across heterogeneous data sources. Using Attunity Federate, companies can create single views of business information (e.g., Single Customer View), making it easier for business users to access information that exists across multiple data silos without the need for any complex programming. · Attunity Stream™ - Attunity Stream is a Change Data Capture, or CDC, technology that captures the changes made to transactional systems and transfers them to another destination database. Given the exponential growth rates of transactional data year-on-year, and the increasing demands for businesses to work with ever more timely information, streaming changed-data to applications and messaging systems has become a critical component of the modern ‘real-time enterprise’. · Attunity Data Replication – Attunity data replication software, including the Attunity CDC Suite for SSIS and Attunity StreamFlow, enables the transfer and synchronization of data between heterogeneous databases, making information available where and when it is needed to support common needs, including business intelligence and system upgrades and migrations. · Legacy Products - Our key legacy products currently include CorVision (an application generator tool for enterprise applications that runs on Digital VAX computers under the Open VMS operating system and allows developers to use either terminals or a Client/Server Windows application connected to VAX computers) and APTuser (a production report generator able to access data residing in different databases and file managers). We have successfully deployed our software solutions at over a thousand organizations worldwide in government, financial services, manufacturing, retail, pharmaceuticals and the supply chain industry. We provide our software directly and indirectly through a number of strategic and OEM agreements with global-class partners, such as Microsoft, Oracle, IBM, GE Healthcare and other software vendors. For example, in December 2007, we entered into an OEM agreement with Microsoft, whereby we agreed to provide our Attunity Connect adapters in Microsoft’s SQL Server 2008 for nearly $3 million. As contemplated by the OEM agreement, in October 2008, we launched with Microsoft, as part of Microsoft’s SQL Server 2008, high speed bulk connectors to allow Microsoft Windows applications to access Oracle and Teradata data sources. We serve our customers via offices in North America, Europe, the Middle East and Asia Pacific and through a network of local partners. In December 2005, we launched Attunity InFocus, and, following investments in developing and marketing of this product, we have not been successful in generating strong demand for this product and, as a result, we ceased selling this product in 2009. The Market Opportunity and Our Solutions We believe that the world of IT data infrastructure is undergoing a significant change, one that enables information assets to be accessible according to service-based standards and that provides active, real-time detection of critical events occurring within it. Consequently, our main focus and strategy is to establish Attunity as a leading provider of real-time data integration, replication and event capture software, which are all enabling technologies.In 2009, we expanded our product offering to target the data replication market, an important segment of the data integration market that enables the real-time availability and consistency of data across heterogeneous databases. Specifically, we focus on what we call Operational Data Replication, or ODR, software solutions, which are designed to make information available to support operational business intelligence. 16 We believe that our suite of software solutions and services responds to the market need we identified by providing the following key benefits: · our solutions allow organizations to access, detect, notify and act upon changing data and critical business events in real-time, and realize the full benefits of being a ‘real-time enterprise’; · our solutions simplify the growing complex maze of different database systems, platforms, versions and hardware, reducing the costs of interconnectivity and opening up the opportunity for new more valuable cross-system applications; and · our solutions enable real-time availability of data required to support business intelligence and operations, a requirement that is now a common enabler for improved efficiencies and competitive advantage. Our Strategy The key elements of our strategy to achieve this objective include: · Extend our Product Leadership. Our flexible, open and standards-based architecture allows for easier extension and integration of new products that would further enhance our current offerings. We plan to augment our existing software with additional capabilities, platform-support and formats. Our goal is to provide the most comprehensive and innovative solutions that take the complexity out of integration, the risk out of deployment and enable a new breed of real-time, event-driven applications. · Expand Our Selling Capabilities. We market and sell our products in the U.S, the U.K,Europe, Latin America,the Middle Eastand the Asia-Pacific regions through direct sales, OEM, reseller and distributor channels. We intend to expand our sales channels, with an increasing emphasis on OEMs and other indirect channels. · Enter New Markets. To date, our revenues have been derived predominantly from licensing our software to enterprises that are implementing Data Center integration and Business Intelligence, or BI, software. We believe, however, that our software is increasingly well positioned to meet the needs of enterprises and software vendors focusing on real-time data integration, replication, and event capture, such as those involved in the event-processing and event-driven architecture markets. We intend to capitalize upon this opportunity by marketing our software and services to companies with real-time information and event-driven initiatives. · Increased Penetration of Our Existing Customer Base. Over the years we have licensed our software to over 1,000 customers worldwide. This large customer base affords us an opportunity for additional sales of current and future software. Since many of our customers have purchased only one or a few of our software products or use our software in specific business units or locations, we intend to sell more deeply into our installed customer base. 17 · Expand and Leverage our Strategic Relationships. We believe that a significant market opportunity exists to sell our software with the complementary products and services provided by other organizations. We plan to extend our existing strategic relationships and develop new alliances with leading global software providers, equipment manufacturers, application service providers, systems integrators and value-added resellers, in order to extend the functionality of our software and increase sales. We currently have strategic relationships with Microsoft, Oracle, SAP (through its acquisition of Business Objects in January 2008), IBM, GE Healthcare and other software vendors, where our software is sold as an add-on product to their product line, or embedded within their own products. We intend to leverage the sales and marketing capabilities of our alliance partners and facilitate the wider adoption of our software. · Pursue Strategic Acquisitions. In order to achieve our business objectives, we may pursue the acquisition of complementary technologies, products and/or businesses that enable us to enhance and expand our existing software products and our projected service offerings. Products Attunity Connect- standard data access and legacy adapter suite Attunity Connect is a suite of pre-built adapters to mainframe and enterprise data sources. It is designed to provide seamless access to legacy data for business intelligence and enterprise portals, build .NET and J2EE (Java 2 Enterprise Edition) applications that interoperate with legacy systems, and accelerate Enterprise Application Integration (EAI) initiatives. Attunity Connect resides natively on the data server to provide standard, service-oriented integration (SQL, XML, Web services) to a broad list of data sources on platforms ranging from Windows and Unix to HP NonStop and Mainframe. With robust support for metadata, bi-directional read/write access and transaction management, Attunity Connect simplifies and reduces the cost of legacy integration. The key features of Attunity Connect are: § Standard, service-oriented interfaces (SQL, XML, Web services) § Comprehensive pre-built adapter library on virtually any platform § Transactional read/write integration § Query governing § Enterprise class scalability, reliability and performance § Certified with leading BI (Business Intelligence) and EAI products § Simple installation and fast configuration using wizard-based GUI (Graphic User Interface) Attunity Federate – virtual data federation for EII Attunity Federate provides Enterprise Information Integration (EII) across heterogeneous data sources. Using Attunity Federate, companies can create single views of business information (e.g., Single Customer View), make it easier for business users to access information in multiple data silos with virtual data models, complement data warehouses with real-time access to operational data stores, and guarantee data integrity with distributed transaction management. Attunity Federate joins heterogeneous data sources to make them available as a virtual data layer. Attunity Federate uses distributed query optimization and processing engines that reside natively on enterprise data servers to provide superior performance, security, and transaction management. Attunity Federate leverages Attunity Connect adapters to access any data source in the enterprise. The key features of Attunity Federate are: § Real-time information integration across disparate data source § A virtual metadata catalog of information sources and data models 18 § High performance and availability § Robust security and access control § Broad set of standard SQL and XML interfaces § Distributed query optimization and processing § Read and Write capabilities, with support for transaction management § Simple installation and fast configuration using wizard-based GUI Attunity Stream - captures changes to enterprise data sources and streams them in real-time Attunity Stream captures and delivers the changes made to enterprise data sources to a destination database. Using Attunity Stream, organizations can significantly improve the movement of mainframe and enterprise operational data in real-time to data warehouses and data marts; significantly improve the efficiency of ETL (Extract Transform & Load) processes, synchronize data sources; and enable event-driven business activity monitoring and processing. Attunity Stream provides agents that non-invasively monitor and capture changes to mainframe and enterprise data sources. Changes are delivered in real-time or consumed as required using standard interfaces.The key features of Attunity Stream are: § Real-time capture of changes from most data sources, including Oracle and SQL Server, as well as mainframe data sources such as VSAM, DB2 § SQL-based change delivery for ETL and data-oriented applications § XML-based change delivery for EAI and message-oriented applications § Simple installation and fast configuration using wizard-based GUI § Auditing and recoverability Attunity Data Replication Attunity Data Replication, including the Attunity CDC Suite for SSIS and Attunity StreamFlow, enables the transfer and synchronization of data between heterogeneous databases, making information available where and when it is needed to support common needs, including business intelligence and system upgrades and migrations. The key features of Attunity Data Replication are: § Low impact, near real-time capture and movement of changes from many data, relational and non-relational § Heterogeneous replication, applying data changes to many target databases § Full replication solution including initial data load followed by continuous incremental updates § Simple installation and fast configuration using wizard-based GUI § Management console for monitoring and control Legacy Products Our legacy products include the following: CorVision: CorVision is an application generator tool that runs on Digital VAX computers under the Open VMS operating system and allows developers to use either terminals or a Client/Server Windows application connected to VAX computers. APTuser: APTuser is a production report generator able to access data residing in different databases and file managers such as Oracle, Ingres, Informix, Sybase, Rdb, Adabas, RMS and C-ISAM.APTuser is able to generate combined reports, which access all of these files and databases concurrently.APTuser is available for OpenVMS, HP/UNIX, IBM AIX, Data General AViiON and SUN Solaris operating systems. 19 Customer Support Services We provide the following direct support services to our customers: Hot-line Support.We provide technical advice and information on the use of our products.Our hot-line support is also responsible for publishing technical bulletins and distributing new versions of software and program “patches.” Such hot-line customer support is typically provided through toll-free telephonic support during business hours, which, for an additional fee, can be extended to 24 hours a day, seven days a week. We have hot-line operations in the United States, Israel and China. Support is provided via telephone, remote-access and e-mail. A substantial majority of our customers are covered by support contracts, with, in some cases, services being provided by local subcontractors. Training.We provide classroom and on-site training in the use of our products. The course curriculum includes product use education, software development methodologies and system management.Our customers receive documentation that includes user manuals, reference manuals, tutorials, installation guides and release notes. Professional Services.We provide consulting services to enable customers to use our products efficiently and effectively. Sales and Marketing Our products and services are sold through both direct and indirect channels, including distributors, value-added resellers, and OEM partners. We also maintain direct sales operations through wholly owned subsidiaries in the United States, the United Kingdom, Hong Kong and Israel.We distribute our products in Japan, South Korea, Taiwan, Singapore, Germany, Spain and South and Central America through independent distributors. Our field force is comprised of 12 persons in North America, 28 persons in Europe, the Middle East and Africa, and 12 persons in the Asia Pacific region. Over the course of the past several years, we have focused on developing long-term strategic partnerships with platform vendors, business intelligence vendors and system integrators and have entered into a number of partnerships, such as: OEM & Value Added Reseller Partners: Oracle, Hewlett Packard, IBM, GE Healthcare (formerly IDX), and Microsoft. Consulting & Integrator Partners: HP Services. Complementary Technology Partners: Microsoft, SAP (through its acquisition of Business Objects in January 2008) and IBM (through its acquisition of Princeton Softec Inc. in September 2007). 20 Seasonality of our Business Our business is subject to seasonal trends, primarily in the third quarter ending September 30, when we have experienced relatively lower sales mainly as a result of reduced sales activity during the summer months. Customers Our products are sold to large corporations as well as governmental and public institutions. The following table provides a breakdown by geographical area of our revenues (including maintenance and services revenues) and relative percentages during the last three fiscal years (dollars in thousands): Israel $ % $ % $ % United States % % % Europe % % % Asia % % % South America % % % Other % % % Total $ % $ % $ % The following table provides a breakdown of our revenues by type of revenues and relative percentages during the last three fiscal years (dollars in thousands): Software licenses % % % Maintenance and services % % % Total $ % $ % $ % In 2008 and 2007 most of our license revenues were derived from the connectivity and CDC product lines, whereas, in 2009 all license revenues derived from such products. Our maintenance and support revenues are derived from maintenance and support services we provide to customers who use the Attunity Connect product or the Corvision, Mancal 2000 (until September 2008) and APTuser products, which are legacy products.In 2009, 2008 and 2007 maintenance and support revenues derived from the legacy products represented approximately 19%, 23% and 24%, respectively, out of the total consolidated maintenance and support revenues. Maintenance and support revenues in 2009, 2008 and 2007 related to the Attunity Connect product represented approximately 78%, 72% and 72%, respectively, out of the total consolidated maintenance and support revenues. In 2009, 2008 and 2007, one of our OEM partners accounted for approximately 9.3%, 5.5% and 16.9% of our revenues, respectively. In 2009 and 2008, another OEM partner accounted for approximately 4.0% and 12.0% of our revenues, respectively. Competition and Pricing The markets in which we compete are intensely competitive. The primary competitive factors affecting sales of our products are product performance and features, depth of product line, technical support and price. We compete both with international and local software product providers, many of whom have significantly greater financial, technical and marketing resources than us. 21 We anticipate continued growth and competition in the data integration and replication software products and, consequently, the entrance of new competitors into the market or intensified competition, including by way of consolidation. In the past few years, we have identified a trend of consolidation in the software industry in general, and in the real-time data integration and event capture market in particular. A recent example of this trend is Oracle's acquisition of Golden Gate Software (July 2009). Consolidation and mergers in our market may resultin stronger competition by larger companies that threatens our market positioning. New entrants may also include the IT departments of current and potential customers of ours that develop solutions that compete with our products. The competitors with our connectivity and CDC offering include IBM, Informatica Corporation, iWay Software, Golden Gate (recently acquired by Oracle) and Neon Systems.In light of current global economic conditions, we anticipate continued consolidation and increased competition in the market.Moreover, our existing and potential competitors may be able to develop software products and services that are as effective as, or more effective or easier to use, than those offered by us.Such existing and potential competitors may also enjoy substantial advantages over us in terms of research and development expertise, manufacturing efficiency, name recognition, sales and marketing expertise, distribution channels, as well as financial resources. We believe that our connectivity and change-data-capture products are generally competitive in price and features and have certain advantages and disadvantages as compared to competitors’ products. Intellectual Property Rights and Software Protection We do not hold any patents and rely upon a combination of security devices, copyrights, trademarks, trade secret laws and contractual restrictions to protect our rights in our products. Our policy has been to pursue copyright protection for our software and related documentation and trademark registration of our product names.In addition, our employees and independent contractors are generally required to sign non-disclosure agreements. We have obtained federal trademark registrations for AttunityÒ, Attunity B2BÒ, Attunity ConnectÒ and Attunity InFocusÒ in the United States.We believe that copyright protection, which generally applies whether or not a license agreement exists, is sufficient to protect our rights in our products. Our policy is for our customers to sign non-transferable software licenses providing contractual protection against unauthorized use of the software. Preventing the unauthorized use of software is difficult, and unauthorized software use is a persistent problem in the software industry.However, we believe that, because of the rapid pace of technological change in the software industry, the legal protections for our products are less significant factors in our success than the knowledge, ability and experience of our employees, the frequency of product enhancements and the timeliness and quality of support services provided by us. Government Regulations General Israel has the benefit of a free trade agreement with the United States which, generally, permits tariff-free access into the United States for products produced by us in Israel.In addition, as a result of an agreement entered into by Israel with the European Union, or the EU, and countries remaining in the European Free Trade Association, or EFTA, the EU and EFTA have abolished customs duties on Israeli industrial products 22 Approved Enterprise We are eligible for tax benefits under Israeli law for capital investments that are designated as “Approved Enterprises.” The participation in these programs is subject to compliance with certain conditions and imposes certain restrictions upon us. For more information about the tax benefits for Approved Enterprises, see Item 10E. “Additional Information – Taxation – Israeli Tax – Tax Benefits under the Law for the Encouragement of Capital Investments, 1959.” Grants from the Office of the Chief Scientist The Government of Israel encourages research and development projects through the Office of Chief Scientist of the Israeli Ministry of Industry, Trade and Labor, or the Chief Scientist, pursuant to the Law for the Encouragement of Industrial Research and Development, 1984, and the regulations promulgated thereunder, or the R&D Law.Generally, grants from the Chief Scientist constitute up to 50% of qualifying research and development expenditures for particular approved projects. Under the terms of these Chief Scientist projects, a royalty of 3% to 5% is due on revenues from sales of products and related services that incorporate know-how developed, in whole or in part, within the framework of projects funded by the Chief Scientist. Royalty obligations are usually 100% of the dollar-linked amount of the grant, plus interest. The R&D Law also provides that know-how developed under an approved research and development program or rights associated with such know-how may not be transferred to third parties in Israel without the approval of the Chief Scientist. Such approval is not required for the sale or export of any products resulting from such research or development. The R&D Law, as amended, further provides that the know-how developed under an approved research and development program or rights associated with such know-how may not be transferred to any third parties outside Israel, except in certain special circumstances and subject to the Chief Scientist’s prior approval. The Chief Scientist may approve the transfer of Chief Scientist-funded know-how outside Israel, generally, in the following cases: (a) the grant recipient pays to the Chief Scientist a portion of the sale price paid in consideration for such Chief Scientist-funded know-how (according to certain formulas), or (b) the grant recipient receives know-how from a third party in exchange for its Chief Scientist-funded know-how, or (c) such transfer of Chief Scientist-funded know-how arises in connection with certain types of cooperation in research and development activities. The R&D Law imposes reporting requirements with respect to certain changes in the ownership of a grant recipient.The law requires the grant recipient and its controlling shareholders and non-Israeli interested parties to notify the Chief Scientist of any change in control of the recipient or a change in the holdings of the means of control of the recipient that results in a non-Israeli becoming an interested party directly in the recipient and requires the new interested party to undertake to the Chief Scientist to comply with the R&D Law.In addition, the rules of the Chief Scientist may require additional information or representations in respect of certain of such events. For this purpose, “control” is defined as the ability to direct the activities of a company other than any ability arising solely from serving as an officer or director of the company.A person is presumed to have control if such person holds 50% or more of the means of control of a company.“Means of control” refers to voting rights or the right to appoint directors or the chief executive officer.An “interested party” of a company includes a holder of 5% or more of its outstanding share capital or voting rights, its chief executive officer and directors, someone who has the right to appoint its chief executive officer or at least one director, and a company with respect to which any of the foregoing interested parties owns 25% or more of the outstanding share capital or voting rights or has the right to appoint 25% or more of the directors.Accordingly, any non-Israeli who acquires 5% or more of our ordinary shares will be required to notify the Chief Scientist that it has become an interested party and to sign an undertaking to comply with the R&D Law. We have not received grants since June 2000. Through June 30, 2000, we received grants from the Chief Scientist aggregating $2.4 million for certain of our research and development projects. As of December 31, 2009, royalties paid to the Chief Scientist totaled $2.2 million. The difference of $0.2 million is related to grants received in connection with a product that is no longer being sold. As of December 31, 2009, we do not have any contingent liability to the Chief Scientist. 23 C.Organizational Structure Our wholly owned subsidiaries act as marketing and customer service organizations in the countries where they are incorporated and in most instances for neighboring countries.The following table sets forth the legal name, location and country of incorporation and percentage ownership of each of our active subsidiaries: Subsidiary Name Country of Incorporation Ownership Percentage Attunity Inc. United States % Attunity (UK) Limited United Kingdom % Attunity (France) S.A France % Attunity Pty Limited Australia % Attunity (Hong Kong) Ltd. Hong-Kong % Attunity Israel (1992) Ltd. Israel % Attunity Software Services (1991) Ltd. Israel % During 2009, we dissolved Attunity (Singapore) PTE Ltd., our Singapore subsidiary. D.Property, Plants and Equipment Israel. Our executive, marketing and sales offices as well as research and development facilities are located in Kfar Netter Industrial Park, Kfar Netter, Israel, where we lease approximately 14,500 square feet, of which we sublease approximately 6,000 square feet to third parties. The premises are occupied under a lease which expires on December 31, 2010. The annual rent for the premises we occupy was approximately $240,000 in 2009. North America. In the United States, we lease approximately 10,400 square feet of office space in Burlington, MA, of which we sublease to a third party. The aggregate annual rent for the premises we occupy was approximately $155,000 in 2009.Since this lease is scheduled to expire in June 2010, we have entered into a new 4-year lease agreement, effective July 1, 2010, for the lease of approximately 3,300 square feet of office space also in Burlington, MA, for an annual rent of approximately $67,000. Other Locations. Outside Israel and the United States, we lease additional office space in Hong Kong and in Shanghai, the People’s Republic of China. The aggregate annual rent for these leased offices was approximately $122,000 in 2009. Outlook. We believe that the aforesaid offices and facilities are suitable and adequate for our operations as currently conducted and as currently foreseen. In the event that additional or substitute offices and facilities are required, we believe that we could obtain such offices and facilities at commercially reasonable rates. ITEM 4A.UNRESOLVED STAFF COMMENTS Not applicable. 24 ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS Our discussion and analysis of our financial condition and results of operation are based upon our consolidated financial statements, which have been prepared in accordance with U.S. GAAP.Our operating and financial review and prospects should be read in conjunction with our financial statements, accompanying notes thereto and other financial information appearing elsewhere in this annual report. A.Operating Results Overview We have been delivering software solutions to organizations around the world for over twenty years and we are now a leading provider of software for real-time data integration and event capture, helping organizations optimize the availability, performance, use and lifetime of their information assets. Our software solutions provide the means for organizations to quickly and effectively integrate and simplify cross-system access for applications and projects such as data warehousing, business intelligence, application synchronization, legacy migration and event processing. Our products form a comprehensive suite of software infrastructure that is designed to reduce the complexity of today’s information systems and enable them to be accessible for real-time and event-driven applications. Our software includes products for real-time data and application integration, changing data and business event capture. We were founded in 1988 and became a public company in 1992. Through distribution, OEM agreements and strategic relationships with global-class partners such as Microsoft, Oracle, SAP and HP, Attunity-based solutions are deployed on thousands of systems worldwide. Our products are sold through direct sales and support offices in the United States, the United Kingdom, Israel and Hong Kong, as well as through distributors in Japan, South East Asia, Europe and Latin America. Executive Summary General In 2009, total revenues were approximately $9.5 million, compared to $11.5 million in 2008. This decrease is primarily attributable to (1) a 23% decrease in license revenues, primarily due to a decrease in revenues from our OEM partners, (2) a 13% decrease in maintenance and services revenues, primarily due to the sale of Attunity Software Services (1991) assets and liabilities in December 2008, and (3) termination or non-renewal of maintenance contracts of our Legacy products. Our operating loss decreased to $0.6 million in 2009 from $2.5 million in 2008 and we incurred a net loss of $1.3 million, compared to a net loss of $3.9 million in 2008. This decrease in our operating loss and net loss is related to our ability to reduce our operating costs. During 2009, we were able to decrease our operating expenses by approximately 28% from approximately $14.0 million in 2008 to $10.0 million in 2009. In the past three years, we have incurred accumulated losses of approximately $12.2 million and accumulated negative cash flows from operating activities from continuing operations of approximately $1.9 million. We had cash and cash equivalents of approximately $1.4 million as of December 31, 2009 compared to $0.5 million as of December 31, 2008. This improvement in our cash position relates to, among other things, several financing activities we have conducted during 2009, including a rights offering to our shareholders in May 2009 that resulted in total gross proceeds of approximately $0.6 million (excluding offering expenses and the conversion of approximately $0.4 million of a short-term convertible loan). For additional details about the rights offering and other principal financing activities, see Item 5B "Liquidity and Capital Resources - Principal Financing Activities." 25 On December 31, 2009, our shareholder approved the key terms of an extension agreement with the holders of our convertible notes, such that, among other things, the maturity date of the notes was extended from November 4, 2010 and the aggregate outstanding principal amount of $2 million will become due and payable in six equal installments of $333,333 on each of the following dates: (i) November 4, 2010; (ii) February 4, 2011; (iii) May 4, 2011; (iv) August 4, 2011; (v) November 4, 2011; and (vi) February 4, 2012. We entered into the extension agreement in March 2010. 2010 Outlook During the global economic slowdown of late 2008 and most of 2009, many companies, including our customers, have reduced or postponed their technology spending significantly. We do not believe we were materially affected by such slowdown in 2009. However, and although the global economy showed signs of recovery by the end of 2009, should the economic slowdown resumes, it may cause our customers to further reduce or postpone their technology spending significantly, which could result in reductions in sales of our products, longer sales cycles, slower adoption of new technologies and increased price competition. We identified the following trends that may influence our market and the demand for our software solutions: ● Continued growth of the already large open systems database (DBMS) market, which is now a target market for Attunity with our CDC and data replication software. ● Continued and accelerated growth of the amounts of data stored and managed by organizations; and ● Information immediacy, or the growing need and expectation by business users to have fresh and up-to-date information. Regardless of the macro perspective, we expect that our results will continue to be impacted by the continued decline in revenues from our legacy products on the one hand, and by stability in our operating expenses in 2010. As a result of an unpredictable business environment and long sales cycles, we find it difficult to provide a reasonable estimate as to sales and profitability trends in 2010. For additional details regarding our capital resources and contractual obligations, see Item 5B "Liquidity and Capital Resources - Principal Financing Activities" and Item 5F "Tabular Disclosure of Contractual Obligations." Critical Accounting Policies The preparation of financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.On an on-going basis, we evaluate our estimates and judgments, including, but not limited to those related to revenue recognition, bad debts, goodwill, research and development and stock-based compensation.We base our estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Under different assumptions or conditions, actual results may differ from these estimates. 26 We believe that the following significant accounting policies are the basis for the most significant judgments and estimates used in the preparation of our consolidated financial statements. Revenue Recognition. We generate revenues mainly from license fees and sub-license fees for the right to use our software products, maintenance, support, consulting and training services.We sell our products primarily through our direct sales force to customers and indirectly through distributors and value added resellers, or VARs.Both the customers and the distributors or resellers are considered end users.We are also entitled to royalties from some distributors and VARs upon the sublicensing of the software to end users. Revenues from license and services fees are recognized when persuasive evidence of an arrangement exists, delivery of the product has occurred or the services have been rendered, the fee is fixed or determinable and collectability is probable.We do not grant a right of return to our customers. We determine that persuasive evidence of an arrangement exists with respect to a customer when we have a purchase order from the customer or a written contract, which is signed by both us and customer (documentation is dependent on the business practice for each type of customer). Our software may be either physically or electronically delivered to the customer.We determine that delivery has occurred upon shipment of the software or when the software is made available to the customer through electronic delivery, when the customer has been provided with access codes that allow the customer to take immediate possession of the software on its hardware. We consider all arrangements with payment terms extending beyond five months not to be fixed or determinable.If the fee is not fixed or determinable, revenue is recognized as payments become due from the customer, provided that all other revenue recognition criteria have been met. We determine whether collectability is probable on a case-by-case basis.When assessing probability of collection, we consider the number of years in business and history of collection.If we determine from the outset that collectability is not probable based upon our review process, revenue is recognized as payments are received. With regard to software arrangements involving multiple elements, we allocate revenues to the different elements in the arrangement under the “residual method” when Vendor Specific Objective Evidence, or VSOE, of fair value exists for all undelivered elements and no VSOE exists for the delivered elements.Under the residual method, at the outset of the arrangement with the customer, we defer revenue for the fair value of our undelivered elements (maintenance and support, consulting and training) and recognize revenue for the remainder of the arrangement fee attributable to the elements initially delivered in the arrangement (software product) when the basic criteria have been met. Any discount in the arrangement is allocated to the delivered element. Our determination of fair value of each element in multiple-element arrangements is based on VSOE.We align our assessment of VSOE for each undelivered element to the price charged when the same element is sold separately. We have analyzed all of the elements included in our multiple-element arrangements and determined that we have sufficient VSOE to allocate revenue to the maintenance and support, consulting and training (“professional”) services components of our license arrangements. We sell our professional services separately, and accordingly we have established VSOE for professional services based on our hourly or daily rates.VSOE for maintenance and support is determined based upon the price charged when the same element is sold separately.Accordingly, assuming all other revenue recognition criteria are met, we recognize revenue from licenses upon delivery using the residual method. Arrangements for the sale of software products that include consulting and training services are evaluated to determine whether those services are essential to the functionality of other elements of the arrangement. We determined that these services are not considered essential to the functionality of other elements of the arrangement, and therefore, these revenues are recognized as a separate element of the arrangement. 27 Revenues from license fees that involve customization of our software to customer specific specifications are recognized using contract accounting. In all cases, we expect to perform our contractual obligations and we expect our licensees to satisfy their obligations under the contract. Revenues from royalties are recognized according to quarterly royalties reports, as such reports are received from customers.Royalties are received from partners who embedded our products in their own products and we are entitled to a percentage of the customer revenue from the combined product. Maintenance and support revenue included in multiple element arrangement is deferred and recognized on a straight-line basis over the term of the maintenance and support agreement. Services revenues are recognized as the services are performed. Deferred revenues include unearned amounts received under maintenance and support contracts andamounts charged to customers but not recognized as revenues. Bad Debt Allowance.We perform ongoing credit evaluations of our customers.An allowance for a doubtful account is determined with respect to those amounts that we have determined to be doubtful of collection. Any changes in our assumptions relating to the collectability of our accounts receivable, may affect our financial position and results of operations. Goodwill.Goodwill represents the excess of the costs over the net assets of businesses acquired. Under existing accounting standards, we test goodwill for impairment at least annually or between annual tests in certain circumstances, and write down our goodwill when impaired, rather than amortizing goodwill as previous accounting standards required.We operate in one operating segment, and this segment comprises our only reporting unit. Goodwill is tested for impairment by comparing the fair value of our company’s reporting unit with its carrying value. Fair value was determined using market capitalization. Our most recent annual impairment test, performed on December 31, 2009, did not result in any impairment charges.We will continue to monitor our market capitalization and expectations of future cash flows and will perform impairment testing if and when deemed necessary. The change in the carrying amount of goodwill for the year ended December 31, 2009 is due to foreign currency translation adjustments. Research and Development Expenses, Net.Research and development costs incurred in the process of software development before establishment of technological feasibility are charged to expenses as incurred. Costs of the production of a detailed program design or a working model, as the case may be, incurred subsequent to the establishment of technological feasibility are capitalized. Based on our product development process, technological feasibility is established for some products upon completion of a detailed program design and upon a working model for others. Capitalized software costs are amortized by the greater of the amount computed using (1) the ratio that current gross revenues from sales of the software to the total of current and anticipated future gross revenues from sales of the software, or (2) the straight-line method over the estimated useful life of the product (three years), commencing with general product release and included in cost of revenues. In the years 2009, 2008 and 2007, capitalized software costs were amortized using the straight-line method.In 2008, we decided to shorten the estimated useful life of the product from five to three years and, consequently, we recorded an additional expense of $207,000. 28 At each balance sheet date, we assess the recoverability of this intangible asset by comparing the unamortized capitalized software costs to the net realizable value on a product by product basis.Should the amount of the unamortized capitalized costs of a computer software product exceed the net realizable value, these products will be written down by the excess amount. In the years ended December 31, 2009, 2008 and 2007 we recorded no impairment loss. Under different assumptions with respect to the recoverability of our intangible assets, our determination may be different, which may negatively affect our financial position and results of operations. Stock-based Compensation.We account for stock-based compensation in accordance with ASC 718 "Compensation- Stock compensation" (formerly known as Statement of Financial Accounting Standards No. 123 (revised 2004), "Share-Based Payment"). ASC 718is applicable for stock-based awards exchanged for employee services and in certain circumstances for non-employee directors. Pursuant to ASC 718, stock-based compensation cost is measured at the grant date, based on the fair value of the award, and is recognized as expense over the requisite service period. We estimated the value of equity employee stock options using a Black-Scholes option-pricing valuation model. The fair value of stock options awards, as determined on the date of grant, is affected by several factors including our stock price, our stock price volatility, and the expected term of the options. If such factors change and we employ different assumptions for future grants, our compensation expense may differ significantly from what we have recorded in the current period. The assumptions used in the option- pricing model were determined as follows: · Expected volatility - was calculated based upon actual historical stock price movements equal in their length to the expected term of each respective grant being measured. · Expected term of options granted - was calculated using the “simplified method,” as defined in Staff Accounting Bulletin No. 107, “Share Based Payments,” and Staff Accounting Bulletin No. 110, or SAB 110, as the average between the vesting period and the contractual life of the options. We adopted SAB 110 effective January1, 2008 and will continue to apply the simplified method until sufficient historical experience is available to provide a reasonable estimate of the expected term for stock option grants. · Risk-free interest rate - was based on the yield of U.S. treasury bonds with an equivalent term to the expected term of the options. · Dividends - We have historically not paid dividends and do not intend to do so in the foreseeable future. Therefore we use an expected dividend yield of zero in the option pricing model. We recognize compensation expenses based on the straight line method over the requisite service period of each of the awards, net of estimated forfeitures. ASC 718requires forfeitures to be estimated at the time of grant and revised in subsequent periods, if actual forfeitures differ from those estimates. Estimated forfeitures are based on actual historical pre-vesting forfeitures. Recent Accounting Pronouncements Effective January 2009, we adopted the amendment to ASC815-40, "Contracts in Entity's Own Equity". The objective of ASC815-40 is to provide guidance for determining whether an equity-linked financial instrument is indexed to an entity’s own stock.The adoption of ASC815-40 affected our accounting for certain previously issued warrants and the conversion feature of our convertible notes, both of which contain antidilution adjustment provisions. As a result of ASC815-40, effective January 1, 2009, the above mentioned warrants were reclassified from shareholders' equity to liability and subsequently marked to market at each reporting date. In addition, the conversion feature, embedded in the convertible notes was bifurcated and accounted as a derivative under ASC 815, meaning, marked to market at each reporting date. 29 The cumulative effect of the amendment to ASC815-40 resulted in a decrease of our accumulated deficit opening balance in 2009 of $2,795,000 consisting of $1,284,000 due to previously granted warrants, $636,000 due to bifurcation of conversion embedded feature of the convertible notes, and $875,000 as a result of cancellation of previously recognized beneficial conversion feature related to the convertible notes. The amendment also resulted in a decrease of our additional paid-in capital opening balance in 2009 of $3,117,000 consisting of $1,304,000 due to previously granted warrants, $730,000 due to bifurcation of a conversion embedded feature of the convertible notes, and $1,083,000 as a result of cancellation of a previously recognized beneficial conversion feature related to the convertible notes. Any future change in our share price will lead to recognition of financial income or expense which could materially affect our financial position and result of operation. Results of Operations The following discussion of our results of operations for the years ended December 31, 2009, 2008 and 2007, including the following table, which presents selected financial information as a percentage of total revenues, is based upon our statements of operations contained in our financial statements for those periods, and the related notes, included in this annual report. Year Ended December 31, *) *) Revenues: % % % Software licenses 43 47 46 Maintenance and services 57 53 54 Cost of software licenses 25 13 10 Cost of maintenance and services 7 10 12 Research and development, net 20 25 29 Selling and marketing 37 55 66 General and administrative 17 19 22 Employment termination and offices shut-down costs - - 9 Total operating expenses Operating loss (6 ) ) ) Financial and other expenses, net (7
